DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on March 30, 2018.  Claims 1-15 were originally received for consideration.  Per the preliminary amendment, received on 9/9/2019, no claims have been added or cancelled.  
2.	Claims 1-15 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 9/9/2019, is attached to this Office Action.

Allowable Subject Matter
4.	Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Patent Pub. No. US 2004/0032758).


Regarding claim 1, Cheng discloses: 
A system, comprising one or more hardware computing devices configured to perform multifactor cryptographic authentication, the one or more hardware computing devices each comprising: 
a processor configured to select specific computer-executable instructions for execution by the one or more hardware computing devices, the instructions including binary instructions encoded using binary codes and ternary instructions encoded using ternary codes (paragraphs 0015, 0018, 0021-022, 0039:  a CAM which has sub-circuits which can process bits in ternary mode and binary mode); 
a first functional unit configured to execute the binary instructions (paragraphs 0036-0043:  in binary mode, the SRAM cell provides two states); 
a second functional unit separate from the first functional unit and configured to execute the ternary instructions (paragraphs 0036-0043:  a ternary cell which has a different structure as the binary cell); and 

receive a first instruction of the instructions selected by the processor (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode); 
determine whether the first instruction is one of the binary instructions or one of the ternary instructions (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode); 
responsive to a determination that the first instruction is one of the binary instructions, route the first instruction to the first functional unit (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode);  and 
responsive to a determination that the first instruction is one of the ternary instructions, route the first instruction to the second functional unit (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode).  Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Cheng discloses:  
The system of claim 1, wherein each of the one or more hardware computing devices further comprises: 
a first memory unit in signal communication with the first functional unit and configured to store binary information (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode); and 
a second memory unit in signal communication with the second functional unit and configured to store ternary information (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode). Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Cheng discloses: 
:  SRAM cells provide 3 states for the ternary mode). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Cheng discloses: 
The system of claim 1, wherein the first functional unit includes a plurality of native binary logic gates and the second functional unit includes a plurality of native ternary logic gates (paragraph 0045-0055:  wherein the CAM can be operated in either binary or ternary mode).  Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Cheng discloses: 
The system of claim 1, wherein the second functional unit is CMOS based with additional threshold voltages, uses positive and negative voltage to power circuits of the second functional unit, or is based on quantum computing circuitry (paragraph 0061:  devices have voltage threshold that is nominally positive). Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Cheng discloses: 
The system of claim 5, wherein the second functional unit includes a plurality of native ternary logic gates using balanced ternary logic having states (-, 0, +) (paragraphs 0038-0045:  SRAM cells provide 3 states for the ternary mode).Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Cheng discloses: 

obtain values for a plurality of factors associated with the authentication (paragraphs 0038-0045:  SRAM cells provide 3 states for the ternary mode); and 
combine the values to produce a giant ternary key comprising data elements each associated with one of three ternary states (paragraphs 0038-0045:  SRAM cells provide 3 states for the ternary mode).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAVEH ABRISHAMKAR/
02/07/2022Primary Examiner, Art Unit 3649